Shepherd, J.
(concurring). There is an additional reason for reversing the trial court. The testimony shows that all the police officer did was shout "police” after which the defendant immediately dropped the coin envelopes. This is an abandonment of the property after a person in plain clothes identified himself as a police officer. There was no taking of the property from the defendant and therefore there was no search or seizure.
It also appears that there was no "stop” prior to defendant’s flight that needs to be evaluated as being proper or improper. The officer did not order or request defendant to stop; he merely identified himself as an officer. The defendant was free to stay where he was or leave; his choosing to drop the envelopes was his own decision. If the stop had come before the envelopes were dropped, we would be called upon to determine whether the dropping of the envelopes was in response to an illegal stop. Since the envelopes were dropped before defendant’s freedom of movement was impaired, we can characterize his activity as an abandonment and need not determine whether the seizure was a legitimate consequence of a Terry1 stop.

 Terry v Ohio, 392 US 1; 88 S Ct 1868; 20 L Ed 2d 889 (1968).